Case 1:21-cv-22441-RNS Document 43 Entered on FLSD Docket 09/01/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                    CASE NO. 1:21-cv-22441-SCOLA/GOODMAN
  _______________________________________

  DONALD J. TRUMP, et al.,

                               Plaintiffs,
  v.

  TWITTER, INC., and JACK DORSEY,

                          Defendants.
  ______________________________________




                                NOTICE OF SIMILAR ACTION

         Pursuant to Local Rule 3.8, Defendant Twitter, Inc. (“Twitter”) hereby gives notice of a

  lower-numbered, similar action filed by plaintiff Donald J. Trump against different defendants:

  Trump et al. v. Facebook, Inc. et al., No. 1:21-cv-22440, pending before Judge Williams. There

  is also a higher-numbered, similar action: Trump et al. v. YouTube, LLC et al., No. 1:21-cv-

  22445, pending before Judge Moore.1




  1 This notice is filed only on behalf of Twitter, and not defendant Jack Dorsey. By submitting
  this notice, Twitter in no way waives the enforceability of a forum selection clause or any
  applicable motions under Federal Rule of Civil Procedure 12(b).
                                                 1
Case 1:21-cv-22441-RNS Document 43 Entered on FLSD Docket 09/01/2021 Page 2 of 3




                                                    Respectfully submitted,

  Patrick J. Carome (pro hac vice pending)          /s/Peter W. Homer
  Ari Holtzblatt (pro hac vice pending)             Peter W. Homer (FL Bar No. 291250)
  WILMER CUTLER PICKERING                           HOMER BONNER
    HALE AND DORR LLP                               1200 Four Seasons Tower
  1875 Pennsylvania Ave. NW                         1441 Brickell Ave.
  Washington, D.C. 20006                            Miami, FL 33131
  Tel.: (202) 663-6800                              Tel.: (305) 350-5139
  Fax: (202) 663-6363                               Fax: (305) 982-0063
  patrick.carome@wilmerhale.com                     phomer@homerbonner.com

  Felicia H. Ellsworth (pro hac vice pending)
  WILMER CUTLER PICKERING                           Attorneys for Defendant Twitter, Inc.
     HALE AND DORR LLP
  60 State Street
  Boston, MA 02109
  Tel.: (617) 526-6000
  Fax: (617) 526-5000
  felicia.ellsworth@wilmerhale.com




                                                2
Case 1:21-cv-22441-RNS Document 43 Entered on FLSD Docket 09/01/2021 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 1, 2021, a true and correct copy of the

  foregoing was electronically filed with the Clerk of Court using CM/ECF. Copies of the

  foregoing document will be served upon interested counsel via transmission of Notices of

  Electronic Filing generated by CM/ECF.


                                                               /s/ Peter W. Homer
                                                               Peter W. Homer




                                             3
